     Case 3:17-cv-01142-BTM-AGS Document 68 Filed 09/03/20 PageID.1002 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
        LANCE MURSCHEL,                          Case No.: 3:17-cv-1142-BTM-AGS
11
                                    Plaintiff,
12                                               ORDER GRANTING EX PARTE
            v.                                   APPLICATION TO STAY
13
                                                 DISCOVERY PENDING RULING
        DANIEL PARAMO, et al.,
14                                               ON MOTION TO DISMISS
                                 Defendants.
15
16                                               [ECF NO. 67]
17               Before the Court is Defendants H. Melton and M. Brown’s ex parte
18    application seeking an order staying discovery in this matter pending the resolution
19    of Defendant Brown’s pending motion to dismiss. (ECF No. 67; see also ECF Nos.
20    50 (Defendant Brown’s motion to dismiss) & 66 (Defendant Melton’s answer).) To
21    date, Plaintiff has not filed a response to the ex parte application or otherwise
22    informed the Court that he has any objection to the relief presently sought by the
23    defendants. Accordingly, upon due consideration, the ex parte application (ECF
24    No. 67) is GRANTED and discovery in this matter is STAYED pending the Court’s
25    resolution of Defendant Brown’s pending motion to dismiss (ECF No. 50). This
26    stay shall be automatically lifted upon the Court’s resolution of Defendant Brown’s
27    motion to dismiss without the need for further notice from the Court.
28    ///

                                                 1
                                                                        3:17-cv-1142-BTM-AGS
     Case 3:17-cv-01142-BTM-AGS Document 68 Filed 09/03/20 PageID.1003 Page 2 of 2



 1    Alternatively, any party may apply for an earlier lifting of the stay entered hereby
 2    upon a showing of good cause.
 3          IT IS SO ORDERED.
 4    Dated: September 3, 2020                 ______________________________
                                               Honorable Barry Ted. Moskowitz
 5
                                               United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                        3:17-cv-1142-BTM-AGS
